DETAILED ACTION
This action is in response to communication filed on 3/8/2021
 	Claims 1, 3-20 are pending.
Claims 1, 3-5, 9 and 16 have been amended.
Claims 2 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 

In the communication filed, applicant argues in substance that:

Gupta fails to provide a mechanism that generates a plurality of URLs for various nodes of a computer cluster because Gupta generates a rewritten URL upon intercepting an HTTP request from the client device and Gupta never provides the rewritten URL to the client device itself as cited in remarks, pg. 8.
In response to argument [a], Examiners respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Double Patenting
The request that the rejection be held in abeyance until no further issues remain is acknowledge and the rejection remains pending.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,230,683 and claims 1-9 of U.S. Patent No. 10,523,628. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the patent application reveal the patented claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the patented invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 3/8/2021.  However, the amendments raises new issues.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “current state information” is not enabling.  The specification merely disclosures that an incoming request may include the network address of a backend server encoded within a Uniform Resource Locator (URL), which enables the load balancer to be able to route traffic to back end servers without having to maintain state information about those servers and that the node manager maintain information about the state of the cluster 108 and stores the state information within the database 104.  Therefore, it is not clear to the examiner how encoding a network address associated with a node of the cluster are based on “current state information” of the node of the cluster.  The specification does not provide technical details or evidence that “current state information” are encoded in the URLs generated by the computer system or provide a process of how the generated URLs are based by the “current state information” as claimed.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2018/0295134).

Regarding claim 1, Gupta discloses a system comprising: 
a node manager configured to: 
manage a plurality of nodes within a computer cluster (see Gupta; [0242]; a centralized management system may perform load balancing, distribution, configuration, or other tasks to allow the nodes to operate in conjunction as a single computing system); 
maintain a lookup table of network addresses associated with the plurality of nodes (see Gupta; [0342]; the appliance 200, the functionalities of the proxy engine 1202 may allow the appliance 200 to act as an identity provider for the applications hosted on the servers 106a-n at the cloud or the datacenter.  The encoder 1212 may generate a unique string for an address of the application and store a mapping of the unique string and the address into the resource database 1204); and 
generate a plurality of uniform resource locators (URLs), each of the plurality of URLs comprising an encoded representation of a network address associated with a respective node of the plurality of nodes in the computer cluster, wherein the plurality of URLs are generated based on current state information for each node (see Gupta; [270-0271]; , when a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. For request path at step Q1, the appliance 200 may receive a URL request and look up the VPN session in the AAA module. At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network 104'. The appliance may also modify the header of the request, such as the header values, to server format, or a format intended for transmission and use by the server 106.  Furthermore, these responses are based on session information being tracked by cookies); and 
provide the plurality of URLs to a plurality of client devices (see Gupta; [0271]; In the response path from the server to the client via the appliance, at step S1, the appliance may receive the response from the server);
a load balancer configured to route requests from the plurality of client devices to ones of the plurality of nodes using information within the requests and without having prior knowledge of the network addresses associated with the plurality of nodes (see Gupta; [0066, 0355]; the appliance 200 provides load balancing of servers 106 in responding to requests from clients 102.  Once the unique string is generated, the encoder 1212 may store or register the generated unique string onto the database 1204. The encoder 1212 may store or register a mapping of the generated unique string to the hostname of the server 102a-n for the application on the database 1204. The mapping of the unique string to the hostname of the server 106a-n may be, for example, in a data structure, such as an array, matrix, table, list, linked list, tree, heap, etc., indexed by the unique string or the hostname of the server 106a-n). 

Regarding claim 2, Gupta discloses the system of claim 1, wherein the node manager means is configured to: 
receive a first request from a client device (see Gupta; [0263]; user logs in at the SSLVPN site provided by the appliance 200, such as a domain name and IP address hosted by the appliance 200. For example, the user via a browser of the client 102, may select or enter a URL to the SSL VPN site); 
generate a plurality of uniform resource locators (URLs), each of the plurality of URLs comprising an encoded representation of a network address associated with a respective node from a plurality of nodes in a computer cluster (see Gupta; [0263]; the portal page may include a navigation box, such as a set of one or more user interface elements for a user to select to operate or run an application. The portal page may include links to other pages or URLs to which the user may have access. The URLs or links on the portal page may reference or identify the host name or IP address of the SSL VPN site provided by the appliance 200); and 
send a first response to the client device, the first response comprising the plurality of URLs to a client device (see Gupta; [0263]; the appliance serves a portal page to the client to display to the user via the browser). 

Regarding claim 3, Gupta discloses the system of claim 2, wherein the encoded representation of the network address associated with the respective node comprises that respective node's internal network address (see Gupta; [359]; when the client 102a-n attempts to access any of the resources from the servers 106a-n identified vis a HTTP response or web page, the DNS server may resolve the rewritten absolute URL (corresponding to a resource being accessed) to an IP address of the device 200 based on the hostname corresponding to the appliance 200 included in the rewritten absolute URL). 

Regarding claim 4, Gupta discloses the system of claim 2, wherein the encoded representation of the network address associated with the respective node comprises encoding a path portion of a respective URL (see Gupta; [0357]; encoded hostname of the server 106a-n may refer to the unique string generated by the encoder 1212, and the application pathname may refer to remainder of the original absolute URL). 

Regarding claim 5, Gupta discloses the system of claim 2, wherein the load balancer means is configured to: 
receive a second request from the client device, the second request comprising a first URL from the plurality of URLs (see Gupta; [0270]; when a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. In some embodiments, for request path at step Q1, the appliance 200 may receive a URL request);
determine the second request should be routed to a first network address based on decoding the first URL, the first network address associated with a first node from the plurality of nodes (see Gupta; [0270]; At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network 104'); and 
forward the second request to the first node in response to the determining (see Gupta; [0270]; at step Q5 the appliance may send the request to the server). 

Regarding claim 6, Gupta discloses the system of claim 5, wherein each of the plurality of URLs comprises a hash of an Internet Protocol (IP) address associated with a respective node from the plurality of nodes (see Gupta; [0226]; The hash result may be used to identify the core or entity via any type and form of table, such as a bucket table or indirection table). 

Regarding claim 7, Gupta discloses the system of claim 5, wherein generating the plurality of URLs comprises generating a web page comprising the plurality of URLs in response to receiving the request from the client device (see Gupta; [0263]; the portal page may include links to other pages or URLs to which the user may have access. The URLs or links on the portal page may reference or identify the host name or IP address of the SSL VPN site provided by the appliance 200). 

Regarding claim 8, Gupta discloses the system of claim 5, wherein the load balancer means is configured to: 
receive a second response from the first node (see Gupta; [0265]; in response to the request, the server serves content to the client. The content or body of the response may include embedded links or URLs to other pages of the server or to other servers on the network 104', such as embedded links to "http://server.x.com/app.cgi"); and 
forward the second response to the client device (see Gupta; [0265]; the appliance rewrites the header and body to modify any URLs to reference the domain name or IP address of the SSL VPN site so that any further URL or link selection via the browser of the client communicates requests to the appliance 200. The appliance communicates the modified content to the client 102). 

Regarding claim 9, Gupta discloses a method, comprising: 
receiving, by a computing system from a client device, a first request for current state information about a plurality of nodes of a computer cluster (see Gupta; [0266-0267]; the AAA module may also perform any type and form of VPN session look to determine the VPN session for any client request.  Further, the appliance may include a cookie proxy or cookie manager for storing, tracking and managing cookies between the client and the server.  Cookies are used to track and manage the current communication session (state information) between the client and servers 106); 
based on the request, generating, by the computing system, a plurality of uniform resource locators (URLs), each of the plurality of URLs comprising an encoded representation of a network address associated with a respective node from a plurality of nodes in a computer cluster, wherein the plurality of URLs are generated based on the current state information of each node (see Gupta; [270-0271]; , when a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. For request path at step Q1, the appliance 200 may receive a URL request and look up the VPN session in the AAA module. At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network 104'. The appliance may also modify the header of the request, such as the header values, to server format, or a format intended for transmission and use by the server 106.  Furthermore, these responses are based on session information being tracked by cookies); 
sending, by the computing system, the plurality of URLs to the client device (see Gupta; [0271]; in the response path from the server to the client via the appliance, at step S1, the appliance may receive the response from the server.); 
receiving, by the computing system, a request from the client device, the request comprising a first URL from the plurality of URLs (see Gupta; [0270]; when a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. In some embodiments, for request path at step Q1, the appliance 200 may receive a URL request); 
decoding, by the computing system, the first URL to determine a location to which the request should be routed (see Gupta; [0270]; At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network 104'); and 
routing, by the computing system, the request to the identified location based on the decoding (see Gupta; [0270]; at step Q5 the appliance may send the request to the server). 

Regarding claim 10, Gupta discloses the method of claim 9, wherein decoding, by the computing device, the first URL to determine the location to which the request should be routed comprises: 
determining that the request should be routed to a first network address associated with a first node from the plurality of nodes (see Gupta; [0270]; At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network 104'). 

Regarding claim(s) 11-15, do(es) not teach or further define over the limitation in claim(s) 3-4 and 6-7 respectively.  Therefore claim(s) 11-15 is/are rejected for the same rationale of rejection as set forth in claim(s) 3-4 and 6-7 respectively.

Regarding claim(s) 16-20, do(es) not teach or further define over the limitation in claim(s) 9-13 respectively.  Therefore claim(s) 16-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 9-13 respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1, 3-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456